      Case 4:19-cv-03219 Document 4 Filed on 07/17/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                      IN THE UNITED STATES DISTRICT COURT                             July 17, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
                                              §
v.                                            §     CIVIL ACTION NO. H-19-3219
                                              §
BRONKEISE SAMPLE                              §

                                   FINAL JUDGMENT

       For the reasons set forth in the court’s Memorandum and Order issued today, this case is

dismissed with prejudice.

       This is a final judgment.

              SIGNED on July 17, 2020, at Houston, Texas.


                                                  ______________________________________
                                                           Lee H. Rosenthal
                                                     Chief United States District Judge
